 In the Matter of CHAL-BRO., INC. AND PuR-ALL PAINT PRODUCTS CO.andLOCAL 121, UNITED GAS, COKE & CHEMICAL WORKERS OFAMERICACase No. R-4918.-Decided March11, 1943.Jurisdiction:paint manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition ; contract taken over by a parent organ-ization when it revoked the contracting union's charter,heldno bar, when amongother circumstances, the parent organization thereafter neither communicatedwith the company nor showed any further interest in the employees coveredby the contract; election necessary.Unit Appropriate for Collective Bargaining:employees of parent and its sub-sidiary,although employees involved were employed at the subsidiaryorganization.Mr. Abraham, Chaleff,of New York City, for the Company.Mr. Alexander E. Racolin,of New York City, for the United.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE CASEUpon petition duly filed by Local 121, United Gas, Coke & ChemicalWorkers of America, affiliated with the Congress of Indu'st'rial- Organ-izations, herein called the United, alleging that a question affectingcommerce had arisen concerning- the representation of employees ofChal-Bro., Inc. and Pur-All Paint Products Co., New York City,herein called the Company, the National-Labor Relations Board pro-vided for an appropriate hearing upon due notice before Cyril W.O'Gorman, Trial Examiner.Said hearing was held at New York Cityon February 18, 1943.The Company and the United appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.'The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :1 District 50, United Mine Workers of America, made no appearance, although servedwith notice.48 N. L. It B., No. 3,11 I12DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChal'-Bro., Inc., the parent organization, and Pur-All Paint ProductsCo., its ,subsidiary, are New York corporations located in New YorkCity.The former is engaged in the sale and distribution in both theretail and wholesale trade of paints and allied products; the latter isengaged in the manufacture of paints which are distributed throughthe parent body.During the 6 months prior to February 1, 1943, the Company usedraw materials consisting principally of pigments, gums, and varioustypes of oils, valued at approximately $65,000, of which approxi-mately 35 percent was received from points outside the. State of NewYork.During the same period, the Company .shipped finished prod-ucts valued at approximately $80,000, of which approximately 20percent was shipped to points outside the State of New York. Theemployees involved herein are employed at the subsidiary organiza-tion, herein called the Bronx plant.The. Company admits that it is 'engaged in commerce within themeaning.of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocal. 121, United Gas, Coke & Chemical Workers of America,affiliated with the Congress of Industrial Organizations, and District50,United Mine Workers, of America, are labor organizations admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION,On September 24, 1942, the, United notified the Company that itsemployees had designated the United as their sole collective bar-gaining agency, and requested a conference for they purpose of dis-cussing a collective bargaining agreement.The Company refusedthe request on the grounds that it was bound by an existing contractoriginally entered into with Local No. 12165, District 50, UnitedMine Workers of America, herein called Local No. 12165.The Regional Director's statement, introduced into evidence at thehearing, indicates that the United represents a substantial numberof employees in the appropriate unit.2The Company and Local No. 12165 entered into a bargaining con-tract to be effective from October 28, 1941, to October 21, 1942, and2The Regional Director reported that the United submitted a petition dated October 22,1942, designating the United as the representative for collective bargaining; that thepetition bore five signatures, all apparently genuine and original, and that the five signaltures are the names of persons listed on the Company s pay roll of November 27,'1942,within a claimed unit of approximately five employees. CHAL-BRO., INC.13from year to year thereafter unless either party desired a change, inwhich case a 30-day written notice was to be given before the expira-tion of the agreement or any renewal thereof. In March 1942, thecharter of Local No. 12165 was revoked by its parent body, District0,United'Mine Workers of America, herein called District 50, andsliortly'thereafter District 50 notified the Company that it had takenover the contract and that it considered the Company bound thereby.However, from the time of this notice until after the petition hereinwas filed ,3 District 50 neither communicated with the Company norshowed any further interest in the employees covered by the contract.Meanwhile, the employees who were members of Local No. 12165joined the United, a fact which was adinittedly known by the presi-dent of the Company at least a week prior to the United's requestfor bargaining of September 24, 1942. In view of these circumstances,the contract is clearly not- a bar to the present proceedings, notwith-standing the fact that the Company and/or District 50 may considerthat the contract was automatically renewed as of September 21,1942.4We find that a question afFecting,commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all production employees at the Bronx plant,including the shipping clerk, but excluding the chemist and super-visory employees, constitute an appropriate unit.The shipping clerk, besides performing the usual services of a clerk,is also the assistant supervisor,of the plant, with the power0to hire anddischarge employees.Although the parties apparently wish toinclude him in the unit, we find that the shipping clerk should beexcluded, since he is a supervisory employee.The chemist, whom the parties agreed to exclude, is the head super-visor.We shall exclude the chemist.,We find that all production employees at the Bronx plant, excludingthe shipping clerk, the chemist, and other supervisory employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. .V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen,be resolved by an election by secret ballot among the em-sThe petition was filed on October 27, 1942.4It does not appear that either pasty gale a 30-day noticeof 'a desired change in thecontract 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.Although we,find that the contract is not a bar,to an election,and although District 50 made no appearance at the hearing, we shallnevertheless accord District 50 a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National' Labor RelationsBoard Rules and Regulations-Series 2, as amended, itis herebyDIRECTED, that, as partof the investigationto ascertain repre-sentatives for the purposes of collective bargaining with Chal-Bro.,Inc. and Pur-All Paint Products Co., New York City, an election bysecret ballot shall be conducted as early'as possible,but not later thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Board, andsubject to Article III,.Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll periodimmediately,preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United'States who present themselves in person at the'polls, but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented by Local 121,United Gas, Coke Sc Chemical Workers of America, affiliated with theCongress of Industrial Organizations, or by District 50,' United MineWorkers of America, for the purposes of collective bargaining or byneither..